 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 744 
In the House of Representatives, U. S.,

September 15, 2009
 
RESOLUTION 
Raising a question of the privileges of the House. 
 
 
Whereas on September 9, 2009, during the joint session of Congress convened pursuant to House Concurrent Resolution 179, the President of the United States, speaking at the invitation of the House and Senate, had his remarks interrupted by the Representative from South Carolina, Mr. Wilson; and 
Whereas the conduct of the Representative from South Carolina was a breach of decorum and degraded the proceedings of the joint session, to the discredit of the House: Now, therefore, be it 
 
That the House of Representatives disapproves of the behavior of the Representative from South Carolina, Mr. Wilson, during the joint session of Congress held on September 9, 2009. 
 
Lorraine C. Miller,Clerk.
